MEMORANDUM **
Rodrigo Hernandez Santos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider Santos’s due process contentions regarding alleged notario fraud and regarding the BIA’s rejection of his motion to accept a late brief, because he did not make an ineffective assistance of counsel claim and did not exhaust these claims before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We also lack jurisdiction to consider the agency’s determination that Santos failed to establish the requisite period of continuous physical presence because he did not exhaust. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.